Newburger, J.
This action is brought to recover damages for a wrongful discharge.
It is claimed by the appellant that the only error committed On the trial was in the rejection by the trial justice of certain evidence offered by the defendant on the trial.
*741A careful reading of the printed case fails to disclose any error on the part of the trial justice that would warrant us in disturbing the judgment herein.
The judgment should be affirmed, with costs.
McCarthy, J., concurs.
Judgment affirmed, with costs.